Citation Nr: 0933744	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  08-20 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for tuberculosis.

2. Entitlement to service connection for an L1 fracture of 
the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.

In April 2009, the Veteran testified at a hearing before the 
undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that his post-service diagnosis of 
tuberculosis is related to tuberculosis he had in service, 
but that was not treated.  The Board finds that a remand is 
necessary to allow for further development of the record.  

First, the Board observes that the record reflects that the 
Veteran is in receipt of disability benefits by the Social 
Security Administration (SSA).  The records relevant to the 
claim for these benefits are not associated with the claims 
file.  When VA has notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 2 
Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  Therefore, a remand is required so that VA 
may fulfill its duty to assist in obtaining records relevant 
to the Veteran's claim.

Additionally, the Board finds that the Veteran should be 
afforded a VA examination with respect to his claim.  VA has 
a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, the record shows 
that the Veteran had a positive test for tuberculosis in 
September 1959, prior to service, and a negative tine test in 
April 1964.  Nevertheless, the Veteran has described his 
reaction to the April 1964 tine test and he is competent to 
speak to his observations with regard to any skin reaction he 
may have had to the test.  Further, post-service evidence 
shows that the Veteran was diagnosed with tuberculosis in 
August 2003 with follow-up continuing until June 2004, which 
is suggestive of a current diagnosis for the purpose of this 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (holding that service connection may be granted if a 
disability existed at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, 
even though the disability resolved prior to the Secretary's 
adjudication of the claim).  Thus, the criteria of an in-
service event, current disability, and suggestion of a 
relationship between the two have been met.  Accordingly, the 
Veteran should be afforded a VA examination in order to 
ascertain the existence and etiology of the Veteran's claimed 
tuberculosis and any residuals thereof.  

Finally, with respect to the Veteran's claim for service 
connection for a low back disorder, the Board notes that such 
claim was denied in a rating decision issued in February 
2007.  Thereafter, in April 2007, the RO received via the 
Veteran's Senator a lengthy statement written by the Veteran 
expressing his disagreement with the denial of service 
connection for fracture of his lumbar spine.  The Board 
considers this statement to be a valid notice of disagreement 
with regard to this claim.  Accordingly, a remand is required 
so that the RO may issue a statement of the case (SOC) as 
this claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).
   
Accordingly, the case is REMANDED for the following action:

1.	Request all records relevant to the 
Veteran's application for disability 
benefits from the SSA.  All requests 
and responses, positive and negative, 
should be associated with the claims 
file. 

2.	Once all outstanding records have been 
associated with the claims file, 
schedule the Veteran for a VA 
examination to ascertain the etiology 
of his claimed tuberculosis.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  Upon a review of the record 
and examination of the Veteran, the 
examiner should respond to the 
following:

a.	Given that the Veteran was 
diagnosed with tuberculosis in 
2003, is it at least as likely as 
not (50 percent probability or 
greater) that the Veteran had a 
current disability related to 
tuberculosis during the appeal 
period, i.e., subsequent to his 
application for benefits received 
on February 25, 2004?

b.	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's 
tuberculosis test was positive in 
April 1964, even though the test 
result was recorded as negative?

c.	Given the Veteran's positive TB 
skin test (PPD) in September 1959 
what is the likelihood that the 
Veteran had a disability related 
to tuberculosis at the time of his 
enlistment in February 1964?

d.	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's 
tuberculosis diagnosed in 2003 is 
etiologically related to any in-
service tuberculosis as a result 
of either:

i.	Aggravation or increase in 
severity of pre-existing 
disability related to 
tuberculosis, beyond the 
normal progression of the 
disease; OR

ii.	Incurrence of tuberculosis 
during military service?

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
June 2008 SOC.  If the claim is not 
resolved to the Veteran's satisfaction, 
he and his representative should then 
be issued a supplemental SOC.  An 
appropriate period of time should be 
allowed for response.

4.	Issue an SOC in response to the 
Veteran's disagreement with the 
February 2007 denial of service 
connection for an L1 fracture of the 
lumbar spine.  

5.	If and only if the Veteran perfects his 
appeal as to the issue of entitlement 
to service connection for a low back 
disorder, make efforts to obtain the 
entirety of the Veteran's service 
personnel file, to include records 
related to service with his Army 
Reserve Unit, so that all dates of 
active duty, active duty for training, 
and inactive duty for training are of 
record. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




